Case 1:19-cv-00005-ENV-RLM Document 20 Filed 02/26/19 Page 1 of 2 PageID #: 180




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

                                                          :
  TEMINA SPETNER, et al.,                                 :
                                                          :
                               Plaintiffs,                :
          -v–                                             :
                                                            No. 1:19-cv-00005-ENV-RLM
                                                          :
  PALESTINE INVESTMENT BANK,                              :
                               Defendants.                :
                                                          :
                                                          :

                              RULE 7.1 STATEMENT OF DEFENDANT
                                PALESTINE INVESTMENT BANK

          Pursuant to Federal Rule of Civil Procedure 7.1, defendant Palestine Investment Bank

  makes the following disclosure through its undersigned counsel:

          1. Palestine Investment Bank does not have a parent corporation; and

          2. No publicly held corporation owns 10% or more of the Palestine Investment Bank’s

             stock.



Dated: February 26, 2019                     Respectfully submitted,
                                             SQUIRE PATTON BOGGS (US) LLP

                                             /s/ Gassan A. Baloul
                                             Gassan A. Baloul
                                             Squire Patton Boggs (US) LLP
                                             30 Rockefeller Plaza, 23rd Floor
                                             New York, New York 10112
                                             Telephone: (212) 872-9800
                                             Facsimile: (212) 872-9815

                                             Mitchell R. Berger
                                             Squire Patton Boggs (US) LLP
                                             2550 M Street, NW
                                             Washington, D.C. 20037
                                             Telephone: (202) 457-6000
                                             Facsimile: (202) 457-6315
                                             Counsel for Defendant Palestine Investment
                                             Bank
 Case 1:19-cv-00005-ENV-RLM Document 20 Filed 02/26/19 Page 2 of 2 PageID #: 181

                                   CERTIFICATE OF SERVICE

       I hereby certify this 26th day of February, 2019, the foregoing Corporate Disclosure Statement for

Defendant Palestine Investment Bank was served on all counsel through the Court’s electronic filing

system.

                                                    /s/ Gassan A. Baloul
                                                    Counsel for Defendant
                                                    Palestine Investment Bank




                                                  -2-
